Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered. Applicant argues that in Zdroik, the photograph of the fish must be taken manually “photograph” and not triggered by a camera or mobile receiving a fish bite signal.
In response, Zdroik teaches send a signal to the mobile upon detecting a fish bite { Col. 22 , lines 64-67 and Col. 23, lines 1-4} “reads on trigger”, then the user has the choice to record. The claim does not teach the recording is being performed automatically.
However, Applicant amended the claim to teach “recording for a period of time”, therefore, Examiner agrees that Zdroik does not teach “video recording”.

Examiner respectfully disagrees. The claim teaches { at least one camera or at least one shutter actuator for attachment to a camera comprising a shutter, wherein the or each camera or shutter actuator comprises a receiver or transceiver, wherein the receiver or transceiver of the or each camera or shutter actuator is pairable with the transmitter or transceiver of the or each fish bite detector, wherein the receiver or transceiver of the or each camera or shutter actuator is configured to receive fish bite signals transmitted by each paired fish bite detector, and wherein the or each camera is configured to record upon receiving each fish bite signal, or the or each shutter actuator is configured to actuate a shutter of a camera to which the shutter actuator is attached upon receiving each fish bite signal}, so Applicant used “or”, therefore, it is sufficient for the art to meet only the camera starts recording when detect a bite. Therefore, Examiner combine with 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining the references will improve the system and allow recording upon receiving a signal indicating a fish bite.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Pentacon Gmbh (DE 202012102213: a copy of the translation is included in the action.
Regarding claim 1, Overbye discloses, an angling system (Fig. 1) comprising: 
at least one fish bite detector, wherein the or each fish bite detector comprises a fish bite sensor connected to a transmitter or transceiver (Col. 4, lines 50-65; sensor/transmitter 20a which provides for a device which senses a physical stimulus, which is preferably the aquatic animal biting the bait upon the fishing rod 50, and transmits a signal 40 to the pager 30 via a transmitter 23b. The sensor/transmitter 20a comprises a sensor/transmitter enclosure 20b which comprises an oblong shape, yet other shapes may be provided without limiting the functions of the apparatus 10. The sensor/transmitter enclosure 20b is preferably comprised of a water-resistant casing which prohibits the passage of water to internal components), and 

an actuator comprises a receiver or transceiver, pairable with the transmitter or transceiver of the or each fish bite detector, wherein the receiver or transceiver of the actuator is configured to receive fish bite signals transmitted by each paired fish bite detector, wherein the actuator is configured to actuate an alarm upon receiving each fish bite signal (Col. 6, lines 15-26, 50-57, col. 4, lines 66-67, Col. 5, lines 1-40).
Overbye does not teach at least one camera or at least one shutter actuator for attachment to a camera comprising a shutter, wherein the or each camera or shutter actuator comprises a receiver or transceiver, wherein the receiver or transceiver of the or each camera or shutter actuator is pairable with the transmitter or transceiver of the or each fish bite detector, wherein the receiver or transceiver of the or each camera or shutter actuator is configured to receive fish bite signals transmitted by each paired fish bite detector, and wherein the or the or each shutter actuator is configured to actuate a shutter of a camera to which the shutter actuator is attached upon receiving each fish bite signal such that the camera record for a time period.
Pentacon Gmbh in the smart of endeavor teach fishing road (abstract) and the above limitation {upon detecting a fish bite, a camera start recording) and also teach camera with actuator and shutter (Paragraph 3-5 and 14 and Fig. 2).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Pentacon Gmbh in order to improve the system and allowing recording the fish which will enhance the user experience and enjoyment.
Regarding claim 2, Overbye in view of Pentacon-Gmbh teaches, one fish bite detector and one camera or shutter actuator, or comprising one fish bite detector and a plurality of cameras or shutter actuators, or comprising a plurality of fish bite detectors and one shutter actuator (Pentacon Gmbh: Paragraph 3-5 and 12-14: one fish bite detector and one camera).
Regarding claim 3, Overbye in view of Pentacon-Gmbh teaches, wherein the or each camera or shutter actuator comprises a means for attaching an illumination means, and preferably wherein the angling system further comprises at least one illumination means configured for attachment to the or each camera or shutter actuator (Overbye: sensor/transmitter 20b comprises a light 21, a transmitter switch 23a, and on/off switch 24, and a battery compartment 25; on/off switch 24 which enables the user 60 to position the sensor/transmitter 20a to an ON/activated position or an OFF/deactivated position as desired; the light 21 and sensor 22b are positioned on a proximal portion of the sensor transmitter enclosure 20b and provide an illumination means to the sensor/transmitter 20a when said sensor 22b has been activated to visually indicate to the user 60 that an aquatic animal has made contact with the line; the light 21 is comprised of a light emitting diode (LED)) (Overbye - column 4 lines 66-67, and column 5 lines 1-40).
or each illumination means are configured such that the or each illumination means lights up when attached to the or each camera or shutter actuator, and preferably wherein the or each illumination means and the or each camera or shutter actuator are configured such that the or each illumination means lights up upon the camera or shutter actuator to which the illumination means is attached receiving each fish bite or receiver signal (Overbye - column 4 lines 66-67, and column 5 lines 1-40).
Regarding claim 5, Overbye in view of Pentacon-Gmbh teaches, wherein the or each camera or shutter actuator has an illumination means integrally attached, preferably wherein the integrally attached illumination means is configured to light up upon the camera or shutter actuator receiving each fish bite or receiver signal (Overbye - column 4 lines 66-67, and column 5 lines 1-40).

Regarding claim 10, Overbye in view of Pentacon-Gmbh teaches, wherein the each camera or shutter actuator comprises a means for attachment to a bank stick, rod pod or tripod (Overbye: Fig. 1, Pentacon-Gmbh: Fig. 1).
Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Pentacon Gmbh (DE 202012102213) in view of Zdroik (US 10, 188088).
Regarding claim 11, see claim 1 rejection,
However, the combination teach a user’s device “Pager”, see Overbye, el. 45. The combination does not teach “mobile”, as claimed.
Zdroik teach a method for indicating a fish strike at an ice fishing tip-up includes transmitting a wireless signal indicative of the fish strike 
The method allows catches a photograph of the fish (see Fig. 34, el. 504 and Col. 22 , lines 64-67 and Col. 23, lines 1-4; allow the user to display and save a photograph of the caught fish. To do so, the user simply taps on field 504. The user then has a choice to either select a photograph from already existing photographs stored in memory on the smart phone or to take a new photograph of the fish using the built-in camera of the smart phone. The chosen or newly taken photograph is then automatically displayed in field 504 of screen 466).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Zdroik in order to improve the system by using a smart phone which will enhance user experience and provide fast, convenient way for user to be alerted.

Regarding claim 14, see claims 1 and 11 rejection and “portable receiver device” reads on Zdroik: el. 200 and Overbye: Fig. 1, el. 45).
Regarding claim 15, see claims 1 and 14 rejection
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Pentacon-Gmbh (DE 202012102213) in view of Hu (US 20160323535).
Regarding claim 7, Overbye in view of Pentacon-Gmbh teaches, the claimed system.
Overbye in view of Pentacon-Gmbh teaches, does not teach wherein the each camera or shutter actuator comprises at least one actuator manipulable to adjust settings of the camera or shutter actuator such as a recording time of the camera or an actuation mode of the shutter actuator.

 Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye in view of Pentacon-Gmbh teaches, with Hu in order to improve the system and allow better results.
Regarding claim 8, Overbye in view of Pentacon-Gmbh teaches, the claimed system.
Overbye in view of Pentacon-Gmbh does not teach wherein settings of the each camera or shutter actuator, such as a recording time of the camera or an actuation mode of the shutter actuator, are remotely adjustable.
	Hu teach adjusting camera setting including time of recording remotely (Paragraph 123, 128, 130, and 145).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify .
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Pentacon-Gmbh (DE 202012102213) in view of Kardashov (US 20170064238).
Regarding claim 9, Overbye in view of Pentacon-Gmbh teaches, the claimed system.
Overbye in view of Pentacon-Gmbh does not teach wherein the each camera or shutter actuator comprises one or more indicator lights or a display configured to indicate a setup of the camera or shutter actuator.
	Kardashov teach camera with light indicator to indicate setup (Paragraph 90).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye in view of Pentacon-Gmbh with Kardashov in order to improve the system and allow predictable results. 
12 is rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Pentacon Gmbh (DE 202012102213) in view of Zdroik (US 10, 188088) in view of Salsberg (US 20170161961).
	Regarding claim 12, Overbye in view of Pentacon-Gmbh in view of Zdroik teaches, each mobile device has or is programmed with instructions to trigger the camera to record for a time period upon the mobile device receiving a signal from a transmitter or transceiver paired with the transceiver of the mobile device 
Overbye in view of Pentacon-Gmbh in view of Zdroik does not teach wherein the or wherein the instructions are editable to adjust the time period.
	Salsberg discloses adjusting camera’s recording time (Paragraph 185).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify 
Examiner also found another reference McKeough (US 20150113853), that teach the claimed limitations (see abstract, Paragraph 56 and Fig. 1 and 8, 11-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652